Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email correspondence with Natalya Dvorson on 02/25/2021.

The following claims have been amended.

   (Currently Amended) A method comprising:
	          at a control plane node in a mobile core network that supports inter public land mobile network (PLMN) roaming among two or more PLMNs: 
	obtaining a create session request from a node in a second PLMN  to which a user equipment has roamed from a first PLMN; 
from list of a plurality of user plane nodes based on one or more user equipment related parameters, wherein the list of the plurality of user plane nodes is sorted according to a geographical proximity to the first PLMN and the second PLMN and/or predictive analysis based on a history of  between the first PLMN and the second PLMN, and wherein the particular user plane node is a highest priority user plane node, in the list of the plurality of user plane nodes, that satisfies roaming and mobile edge computing policies; and
	establishing a session with the particular user plane node to serve user plane traffic in the mobile core network for the user equipment. 

3.	        (Currently Amended) The method of claim 2, wherein the DNS response includes the 



          (Currently Amended) The method of claim 3, wherein sorting according to the geographical proximity is based on a cell global identifier, a tracking area identifier and an access point name.

       (Currently Amended) The method of claim 1, wherein the first PLMN is a visiting PLMN and the second PLMN is a home PLMN for the user equipment, wherein the plurality of user plane nodes includes at least a first user plane node that is optimal for use when the user equipment is in a first tracking area of the second PLMN and when the user equipment is in the first PLMN, and a second user plane node that is optimal for use when the user equipment is in a second tracking area of the second PLMN, and wherein the first user plane node serves user plane traffic for the user equipment prior to the user equipment roaming from the first PLMN to the second PLMN, wherein selecting comprises selecting, as the particular user plane node, the second user plane node when the user equipment roams into the second tracking area of the second PLMN.

14.	       (Currently Amended) An apparatus comprising:
	          a communication interface configured to enable communication with nodes in a mobile core network that supports inter public land mobile network (PLMN) roaming among two or more PLMNs; and
	          a processor coupled to the communication interface, wherein the processor is configured to perform operations including:

	selecting a particular user plane node, from a list of , wherein the list of the plurality of user plane nodes is sorted according to a geographical proximity to the first PLMN and the second PLMN and/or predictive analysis based on a history of between the first PLMN and the second PLMN, and wherein the particular user plane node is a highest priority user plane node, in the list of the plurality of user plane nodes, that satisfies roaming and mobile edge computing policies; and
	establishing a session with the particular user plane node to serve user plane traffic in the mobile core network for the user equipment.

15.	        (Currently Amended) The apparatus of claim 14, wherein the processor is configured to perform the selecting by:
	            providing a Domain Name System (DNS) query to a DNS server; and
	            obtaining a DNS response from the DNS server, wherein the DNS response includes the 
	            


17.	         (Currently Amended) The apparatus of claim 14, wherein the first PLMN is a visiting PLMN and the second PLMN is a home PLMN for the user equipment, wherein the plurality of user plane nodes includes at least a first user plane node that is optimal for use when the user equipment is in a first tracking area of the second PLMN and when the user equipment is in the first PLMN, and a second user plane node that is optimal for use when the user equipment is in a second tracking area of the second PLMN, and wherein the first user plane node serves user plane traffic for the user equipment prior to the user equipment roaming from the first PLMN to the second PLMN, wherein the processor is configured to perform the selecting by selecting, as the particular user plane node, the second user plane node when the user equipment roams into the second tracking area of the second PLMN.

18.	        (Currently Amended) One or more non-transitory computer readable storage media storing instructions, that when executed by a processor of a control plane node in a mobile core network that supports inter public land mobile network (PLMN) roaming among two or more PLMNs, cause the processor to perform operations including:
	           obtaining a create session request from a node in a second PLMN to which a user equipment has roamed from a first PLMN; 
 from a list of a plurality of user plane nodes based on one or more user equipment related parameters, wherein the list of the plurality of user plane nodes is sorted according to a geographical proximity to the first PLMN and the second PLMN and/or predictive analysis based on a history of  between the first PLMN and the second PLMN, and wherein the particular user plane node is a highest priority user plane node, in the list of the plurality of user plane nodes, that satisfies roaming and mobile edge computing policies; and
	           establishing a session with the particular user plane node to serve user plane traffic in the mobile core network for the user equipment. 

19.	(Currently Amended) The non-transitory computer readable storage media of claim 18, wherein the instructions that cause the processor to perform the selecting by:
	providing a Domain Name System (DNS) query to a DNS server; and
	obtaining a DNS response from the DNS server, wherein the DNS response includes the list of the plurality of user plane nodes
	



EXAMINER’S NOTE
In response to applicant’s amendments by changing the word “entity” with “node”, examiner has withdrawn 35 U.S.C.112 (f) claim interpretation.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 12/21/2020 have been fully considered. The arguments and amendments submitted by the applicant for independent claims 1, 14 and 18 along with amendments provided by the examiner have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 1, 14 and 18 are therefore allowable.
The prior arts of record fail to teach a method and apparatus selecting a particular user plane node from a list of a plurality of user plane nodes based on one or more user equipment related parameters, wherein the list of the plurality of user plane nodes is sorted according to a geographical proximity to a first public land mobile network (PLMN) and a second PLMN and/or predictive analysis based on a history of a switchover behavior of the user equipment between the first PLMN and the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474